Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance are that claims 1 and 16 as amended each similarly recite “a plurality of pixels comprising a first pixel, a second pixel, a third pixel, and a fourth pixel sequentially arranged in a horizontal direction…a pattern detection circuit configured to detect a set pattern in input image data; and a mura correction circuit configured to perform a mura correction operation that corrects the input image data based on the mura correction data in response to the set pattern not being detected, and to not perform the mura correction operation in accordance with the set pattern being detected, wherein the set pattern comprises high gray data for the first pixel and the second pixel and low gray data for the third pixel and the fourth pixel” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 13 is that the claim recites “wherein the pattern detection circuit is further configured to: count a number of one or more set patterns comprising the set pattern in the input image data for one frame; compare the temperature of the controller sensed by the temperature sensor with a reference temperature; generate a mura correction control signal having a first level in response to the counted number of the one or more set patterns being less than a reference pattern number or in response to the temperature of the controller being less than the reference temperature; and generate the mura correction control signal having a second level in response to the counted number of the one or more set patterns being greater than or equal to the reference pattern number and the temperature of the controller being greater than or equal to the reference temperature, and wherein the mura correction circuit is configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 15 is that the claim recites “wherein the pattern detection circuit is further configured to: count a number of one or more set patterns comprising the set pattern in the input image data for one frame; compare the frame frequency detected by the driving frequency detection circuit with a reference frequency; generate a mura correction control signal having a first level in response to the counted number of the one or more set patterns being less than a reference pattern number or in response to the frame frequency being less than the reference frequency; and generate the mura correction control signal having a second level in response to the counted number of the one or more set patterns being greater than or equal to the reference pattern number and the frame frequency being greater than or equal to the reference frequency, and wherein the mura correction circuit is configured to perform the mura correction operation in response to the mura correction control signal having the first level, and to not perform the mura correction operation in accordance with the mura correction control signal having the second level” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Shen (US 2007/0132895); Shishido et al. (US 2008/0291326); Inagaki (US 2014/0035966); Kuang et al. (US 2018/0108288); Jung et al. (US 2015/0206276); Kurokawa et al. (US 2009/0289965); Suda (US 5,842,059); Jun et al. (US 2014/0168188) disclose of mura compensation (See the Final Rejection dated 15 April 2022) and newly cited Jun et al. disclose of a first pixel having a low gray scale while a second pixel has a high gray scale, however, fails to teach that this is part of a set pattern that is detected/not detected to determine whether to perform the mura compensation.  Thus, the closest prior art fails to teach and/or suggest the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
5 July 2022